DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 calls for “…and positioning the grip at the outlet end of the urinary catheter.” There is insufficient antecedent basis for this limitation in the claim. Parent claim 1 does not describe an outlet end of the catheter. 
Claim 13 is rejected for depending on a rejected claim 12. 
Claim 14 also recites the limitation “… toward the outlet end of the urinary catheter …” which lacks proper antecedent basis.

Double Patenting
Conway ‘244; Anthony J. et al. (US 10780244 B2) is relevant to the claimed invention, and claims a urinary catheter. However, Conway ‘244 does not claim a gripping area designed to contact the urinary catheter upon the application of force to the gripping area. Therefore Conway ‘244 is not cited in a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8-10 and 12-14 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 12, 17 and 20 of Conway ‘375; Anthony J. et al. (US 9707375 B2). 
Regarding pending claim 1, Conway ‘375 claims all limitations in patented claims 1 and 17, namely a method for introducing a urinary catheter (claim 17, A method comprising … inserting the insertable end of the urinary catheter into a subject's urethra), comprising: 
obtaining a urinary catheter package, comprising: the urinary catheter and a grip disposed over the urinary catheter (claim 17, opening an end of a package near an outlet end of a urinary catheter, the package including a catheter grip on a shaft of the urinary catheter); 
the grip comprising: a body designed to surround the urinary catheter (claim 17, a catheter grip on a shaft of the urinary catheter, the catheter grip positioned proximate an outlet end of the urinary catheter);
the body including a proximal end, a distal end (claim 17, wherein the catheter grip comprises: a generally tubular body: comprising a first end and a second end); and 
a gripping area between the proximal end and the distal end (claim 17, the generally tubular body having a larger diameter at a first end and at a second end than at its middle, which aids in positioning a user's fingers at the middle of the catheter grip);
wherein the gripping area is designed to contact the urinary catheter upon the application of force to the gripping area (claim 17, the middle being configured to contact the urinary catheter when the user applies force to the middle);
a first flare increasing in cross-sectional area from the gripping area to the proximal end; and a second flare increasing in cross-sectional area from the gripping area to the distal end (claim 1, the generally tubular body flaring radially outwardly to end diameters at the first end and at the second end that are each larger than a middle diameter at a middle of the generally tubular body); and
removing the urinary catheter from an end of the urinary catheter package; the removing including holding the catheter via the gripping area of the grip (claim 17, removing the urinary catheter completely from the package while gripping the catheter grip positioned proximate the outlet end). 
Conway ‘375 does not explicitly claim that the urinary catheter is removed from a proximal end of the urinary catheter package. However, this claim does not specify a direction of the package’s proximal end. The end which the user opens is analogous to the claimed proximal end. 

Regarding pending claims 2-6, 8-10 and 12-14, Conway ‘375 claims all limitations in patented claims 2, 4, 5, 7, 11, 12, 17 and 20 as shown in table 1. 
Table 1: Conway ‘375 double patenting
Pending claim 
Conway ‘375 
Pending claim 
Conway ‘375 
Pending claim 
Conway ‘375 
2
7
6
12
12
17
3
2
8
4
13
20
4
2
9
5
14
20
5
11
10
17





Claims 1-6 and 8-11 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6, 9-13 and 16-19 of Conway ‘051; Anthony J. et al. (US 10569051 B2). 
Regarding pending claim 1, Conway ‘051 claims all limitations in patented claims 9 and 12, namely a package and urinary catheter configured to be introduced (claim 9, A urinary catheter system), comprising: 
obtaining a urinary catheter package, comprising: the urinary catheter (claim 12, further comprising a package containing the urinary catheter and the grip); and 
a grip disposed over the urinary catheter (claim 9, a grip designed for sliding movement over the urinary catheter);
the grip comprising: 
a body designed to surround the urinary catheter, the body including a proximal end, a distal end, and a gripping area between the proximal end and the distal end (claim 9, a grip designed for sliding movement over the urinary catheter … the body including a proximal end, a distal end, and a gripping area between the proximal end and the distal end);
wherein the gripping area is designed to contact the urinary catheter upon the application of force to the gripping area (claim 9, the gripping area is designed to contact the urinary catheter upon the application of force to the gripping area);
a first flare increasing in cross-sectional area from the gripping area to the proximal end; and a second flare increasing in cross-sectional area from the gripping area to the distal end (claim 9, a first flare … and a second flare increasing in cross-sectional area from the gripping area to the distal end); and
Conway ‘051 does not explicitly claim a method for introducing a urinary catheter. However, Conway ‘051 claims a grip and catheter that will perform all steps of the claimed method during routine use. For example, Conway ‘051 claims that the catheter is a urinary catheter (claims 1 and 9). 
Conway ‘051 does not explicitly claim a step of removing the urinary catheter from a proximal end of the urinary catheter package, the removing including holding the catheter via the gripping area of the grip. However, the catheter must necessarily be removed from the package before it can be introduced. The end that the user opens is designated as the proximal end. 
Regarding the limitation of holding the catheter via the gripping area of the grip, a user would have been motivated to contact only the gripping area since Conway ‘051 claims that the gripping area is designed to contact the urinary catheter shaft upon the application of force to the gripping area (claims 1 and 9). Also, direct contact with a urinary catheter is undesirable since it increases the risk of transmitting pathogens into the urethra and causing a UTI. 

Regarding pending claims 2-6 and 8-11, Conway ‘051 claims all limitations in patented claims 6, 9-11, 13 and 16-19 as shown in table 2. 
Table 2: Conway ‘051
double patenting
Pending claim 
Conway ‘051
Pending claim 
Conway ‘051
2
9
8
16
3
10
9
19
4
11
10
17
5
13
11
18
6
6




Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Alternatively, the double patenting rejection may be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avaltroni, Paolo	US 20030083644 A1
Rodsten; Carsten Bob	US 5895374 A
Waldrep; Kent et al.	US 20090208368 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781